Citation Nr: 9909836	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-17 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension benefits in the amount of $2,207.

ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
August 1964.

This matter arises from a July 1998 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Louisville, Kentucky, Regional 
Office (RO).  Therein, it was held that collection of the 
overpayment at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  In his application for pension benefits received by VA in 
March 1997, the veteran indicated that his family's only 
income was his wife's earnings of $1,284 annually; his 
entitlement to Improved Disability Pension benefits was 
calculated accordingly, and he was awarded pension in the 
amount of $199 monthly effective April 1, 1997.

2.  In February 1998, the veteran submitted his annual 
eligibility verification report; therein, he reported that 
his spouse had earned $9,298 during calendar year 1997.  
Because of this the veteran's countable income exceeded the 
applicable maximum income limitation for 1997; his pension 
benefits were terminated retroactively effective April 1, 
1997, and the overpayment at issue ensued.

3.  The overpayment of Improved Disability Pension benefits 
in the amount of $2,207 was not the result of fraud, 
misrepresentation, or bad faith by the veteran.

4.  The overpayment of Improved Disability Pension benefits 
in the amount of $2,207 is the result of inaccurate reporting 
of family income by the veteran; the overpayment, therefore, 
is due to fault on his part.

5.  The veteran's monthly income exceeds his monthly expenses 
(exclusive of payments on installment contracts and other 
private debts by more than $450); collection of the 
indebtedness, therefore, would not result in economic 
hardship.





CONCLUSION OF LAW

Recovery of the overpayment of Improved Disability Pension 
benefits, in the in the calculated amount of $2,207, would 
not be against the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.963, 
1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the veteran's claim 
to be "well grounded."  That is, it is plausible and capable 
of substantiation.  Moreover, it appears that all relevant 
facts have been properly developed, and that the case is 
ready for appellate consideration.  38 U.S.C.A. § 5107(a).

The appellant has not questioned the validity of the debt now 
at issue; absent such a challenge, the question need not be 
examined further.  Schaper v. Derwinski, 
1 Vet App. 430, 434 (1991).  In additional, the RO did not 
find that there was fraud, misrepresentation, or bad faith on 
the part of the veteran in the creation of the overpayment 
now at issue.  Notwithstanding this, however, the Board must 
render an independent determination in this regard.  Ridings 
v. Brown, 6 Vet. App. 544, 546 (1994).  Since there appears 
to be no indication of intent to deceive or to seek an unfair 
advantage by the appellant, no legal bar to the benefit 
sought is present.  Id.

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a).  The phrase "equity 
and good conscience" means arriving at a fair decision 
between the obligor and the Government.  38 C.F.R. 
§ 1.965(a).  In making such a decision, consideration will be 
given to such things as the relative fault of the debtor, 
whether collection would deprive the debtor of life's basic 
necessities, whether recovery would nullify the objective for 
which benefits were intended, or whether failure to make 
restitution would result in unfair gain to the debtor.  Id.

The indebtedness at issue resulted from the appellant's 
failure to accurately report his wife's anticipated earnings 
when he applied for Improved Disability Pension benefits in 
early 1997.  Moreover, he did not report his wife's earnings 
accurately until he submitted his annual eligibility 
verification report during the following spring.  This alone 
resulted in the overpayment at issue.  Given this, the 
veteran was at fault in the creation of the debt.

Notwithstanding the degree of fault by the appellant, the 
more pressing question is whether collection of the existing 
indebtedness would deprive him and his wife of life's basic 
necessities.  The latest information of record regarding the 
appellant's income indicates that it would not.  In May 1998, 
the veteran indicated that his family's monthly net income is 
$1,876.  This is in contrast to his monthly expenses 
(exclusive of installment and other personal debts) which 
total $1,325.  Parenthetically, the $205 monthly that the 
veteran pays for his automobile has been excluded in this 
regard because debts due to the Government deserve the same 
deference as personal debts.  Given that the veteran's net 
monthly income, exclusive of installment and other personal 
debts, exceeds his monthly expenses by approximately $450, it 
does not appear that collection of the debt would deprive his 
family of life's basic necessities.  This determination is 
not changed by the information furnished by the veteran in 
the substantive appeal that he submitted in October 1998.  
Therein, he again listed his monthly expenses; this basically 
was a reiteration of information previously submitted. 

It follows, then, that it would not result in undue financial 
hardship for the veteran to repay the existing indebtedness.  
Given this, his failure to make restitution would result in 
unfair gain and unjust enrichment.  Finally, since the 
veteran is no longer receiving VA pension benefits, 
collection of the indebtedness could not defeat the purpose 
for which the pension program is intended.

In view of the foregoing, the Board finds that recovery of 
the overpayment of Improved Disability Pension benefits in 
the amount of $2,207 would not be against the principles of 
equity and good conscience.  The provisions of 38 U.S.C.A. 
§ 5207(b) having considered in this regard; however, because 
the evidence both for and against the veteran's claim is not 
in relative equipoise, those provisions are not applicable.


ORDER

Waiver of recovery of the overpayment of Improved Disability 
Pension benefits in the amount of $2,207 is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


Error! Not a valid link.

